  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MICHAEL TODD REVERE, JR.               )
                                       )
     Plaintiff,                        )
                                       )            CIVIL ACTION NO.
     v.                                )              2:19cv399-MHT
                                       )                   (WO)
EUGENE W. REESE,                       )
                                       )
     Defendant.                        )


                                  OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit seeking to challenge the

actions     of     the    Alabama          circuit     court     judge     who

convicted      and     sentenced    him.         This    lawsuit    is     now

before the court on the recommendation of the United

States    Magistrate       Judge         that    plaintiff’s       case     be

dismissed.             There     are        no      objections     to      the

recommendation.           After     an      independent     and    de     novo

review    of     the   record,     the      court    concludes    that     the

magistrate judge’s recommendation should be adopted.
An appropriate judgment will be entered.

DONE, this the 13th day of March, 2020.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
